COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  IN RE:                                                          No. 08-22-00051-CV
                                                  §
  JARED-LAWRENCE WILLIAMS,                                 AN ORIGINAL PROCEEDING
                                                  §
                                Relator.                           IN MANDAMUS
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Yahara L. Gutierrez of the 65th District Court of El Paso County, and concludes

that Relator’s petition for writ of mandamus should be denied. We therefore deny the petition for

writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 25TH DAY OF APRIL, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.